Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 1 of 11




                         EXHIBIT K
            Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 2 of 11


             JEFFREY D. STERNKLAR LLC


      July 29, 2020


      BY E-MAIL

      Patrick T. Clendenen, Esq. (ptc@clenlaw.com)
      Clendenen & Shea
      400 Orange Street
      New Haven, CT 06511

      Re:   Armstrong v. White Winston Select Asset Funds, Inc.

      Dear Pat:

            I write in response to your July 20 letter and two July 21 letters to me.

            A. July 20, 2020 Letter (Additional Documents)

             I confirm we will provide some, but not all, documents previously withheld that
      relate to the advances and payments on the QVL loans with White Winston. We are
      currently reviewing the documents and hope to have a further response and
      production to you in August.

             With regard to Mr. Enright’s text messages, I am informed he has no text
      messages responsive to your request other than those produced to you. Nevertheless,
      out of an abundance of caution, Mr. Enright will do one more set of specific key word
      searches for those parties identified notwithstanding that they did not yield any prior
      results. I will let you know when that search is completed.

            B. July 21, 2020 Letter (Privilege Log)

             My client is reviewing the privilege log and the documents you identify in your
      letter. My client hopes to have a further and specific response to you in August.

            C. July 21, 2020 Letter (Documentation from Boston Private B&T)

              I note you did not send me a copy of this letter by e-mail. Kindly send me copies
      of all correspondence and other documents by e-mail.

26TH FLOOR
225 FRANKLIN STREET
BOSTON, MA 02110
JEFFREY@STERNKLARLAW.COM   | (DIRECT) 617.396.4515   | (MOBILE) 617.733.5171
     Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 3 of 11

Patrick T. Clendenen, Esq.
July 29, 2020
Page 2

       My client disagrees with you regarding the Court’s June 23, 2020 order. The
order (and the colloquy of counsel at the hearing that resulted in that order) clearly
contemplates that the next phase of discovery will be related to the entries on the
spreadsheets provided to you, and not to transactions you claim are identified
separately in bank statements. Your request for information regarding these
extraneous transactions appears to violate that order.

      Moreover, you continue to seek production of bank statements relating to
withdrawals from the lockbox account, on the grounds that the withdrawals were
“aggregated and included in the weekly advances reflected on the attached
spreadsheet.” This statement is false. The funds advanced to your client and the
funds withdrawn from the lockbox, even assuming arguendo both are in identical
amounts, are two entirely different things. No funds from the lockbox were advanced
to your client. They were swept after they were applied to the loan balance. They
were applied to the loan balance when received in the lockbox, not when withdrawn
from the lockbox.

       Thus, to be clear, NONE of the withdrawals, or sweeps, from the lockbox
appear in the spreadsheet as advances or were characterized as advances in the
spreadsheet. The advances column reflects advances to your client by White Winston
on account of the line of credit, and not withdrawals or sweeps from the lockbox. Your
repetitious assertions that the sweeps from the lockbox account are the same thing
as advances to your client, or that withdrawals from the lockbox were aggregated
with advances to your client, is simply mistaken.

       Accordingly, my client objects to production of bank statements other than as
set forth in the June 23 order as irrelevant, burdensome to review and produce and
disproportionate to the needs of this case. Nevertheless, in an attempt to
accommodate your request consensually, and in furtherance of paragraph 1.b. of the
June 23 order permitting you to “seek additional information about a random sample
of entries to ensure the data’s reliability,” and as represented previously, my client is
prepared to obtain (at your client’s cost) copies of the bank statements, although
irrelevant to this lawsuit, and redact all information from them other than the
information demonstrating that the irrelevant withdrawals, in fact, occurred in the
amounts and at the times represented in the spreadsheet.

      I also attach the “disaggregated” spreadsheet referred to in my earlier
correspondence. There are no “third party advances” to your client. As you
acknowledge, all advances were executed by my client pursuant to instructions from
or agreement with your client. Thus, as represented previously in response to your
request for documents used to specify the portion of the advances that represent
expenses charged to your client, and as a further effort to accommodate your requests
consensually, my client will attempt to obtain backup information from storage (to
      Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 4 of 11

Patrick T. Clendenen, Esq.
July 29, 2020
Page 3

the extent it exists) with respect to particular expenses on the attached spreadsheet
charged to your client. My client then is prepared to produce reasonable, non-
privileged documentation supporting these expenses to you.

       As noted previously, it may take significant time and effort, particularly in
light of the COVID-19 pandemic, to retrieve those documents from storage. Mr.
Mahoney, who will be responsible for retrieving these documents, is out of the office
on vacation. I will let you know after I speak with Mr. Mahoney upon his return and
advise further on timing and particulars related to such retrieval. My client expects
your clients will reimburse it for the costs and expenses incurred in retrieving,
copying and producing these documents. Please confirm.

      D. Your Response to My July 20, 2020 Letter (Hillcrest Capital)

       I have not received any response form you to my July 20, 2020 letter. I confirm
I have been retained to represent Hillcrest and Mr. Mahoney with regard to the
subpoenas. Please let me know if you wish to discuss the substance of your subpoenas
to Hillcrest Capital and Mr. Mahoney and my July 20 letter to you regarding these
subpoenas. If not, then I suggest you so advise me and we deem to subpoenas served
on me today. I will discuss an appropriate motion for a protective order with Mr.
Mahoney in that event when he returns from vacation, and we can discuss how best
to tee up that motion for determination by the Court.

      E. Additional Discovery Requests

       I expect to serve you with discovery requests directed to your clients and to
third parties shortly. One of the third parties is Mr. Cox. Could you let me know if
you represent Mr. Cox? If so, then we need to talk about discovery my client will
direct to Mr. Cox, and whether he intends to assert his Fifth Amendment privilege
and refuse to testify. If not, then please let me know if you know who represents Mr.
Cox and provide me with that person’s contact information.

     Please call me if you have any additional questions or wish to discuss. A call
may be easier than repeated correspondence and e-mail. Thanks.

                                              Sincerely,



                                              Jeffrey D. Sternklar
cc:   (By E-Mail)
      Mr. Todd Enright
      Mr. Robert Mahoney
      Kellie Fisher, Esq.
                           Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 5 of 11


                                                    ARMSTRONG RX II, L.P. et. al.
             Lender Advances for Costs, Fees & Funding to or f/b/o Borrower: Week Ended 7/11/14 through Week Ended 6/26/15

   Date           Amount                                                   Description
07/10/2014    $50,000.00 AmeriSource Bergen Drug Corporation ("ABDC")
07/10/2014    $15,000.00 Advance to the Borrower
              $65,000.00                                         Sub-Total: Week Ended 7/11/14

07/14/2014    $50,000.00 AmeriSource Bergen Drug Corporation ("ABDC")
              $50,000.00                                         Sub-Total: Week Ended 7/18/14

07/21/2014    $50,000.00 AmeriSource Bergen Drug Corporation ("ABDC")
07/22/2014     $9,488.57 QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
              $59,488.57                                         Sub-Total: Week Ended 7/25/14

07/30/2014    $35,000.00 QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
              $35,000.00                                          Sub-Total: Week Ended 8/1/14

08/05/2014    $15,000.00   Advance to the Borrower
08/06/2014    $20,000.00   Advance to the Borrower
08/06/2014     $4,168.79   QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
08/08/2014     $5,000.00   QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
              $44,168.79                                            Sub-Total: Week Ended 8/8/14

08/11/2014    $14,462.78   QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
08/13/2014    $13,667.73   QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
08/14/2014    $17,333.34   Interest due
08/14/2014     $1,944.25   Hillcrest Capital Advisors, Inc.: Invoice #36676
08/14/2014    $11,865.76   Lender's incurred legal fees per White Winston Inv #46 (refer to McCarter & English Inv #7917676)
08/14/2014     $2,200.00   Lender's incurred legal fees per White Winston Inv #45 (refer to McCarter & English Inv #7914956)
08/14/2014     $1,093.57   Lender's incurred legal fees per White Winston Inv #34 (refer to McCarter & English Inv #7923757)
08/14/2014       $792.00   Lender's incurred legal fees per White Winston Inv #47 (refer to McCarter & English Inv #7927911)
08/14/2014     $1,930.93   Lender's incurred travel expenses per White Winston Inv #37
              $65,290.36                                                  Sub-Total: Week Ended 8/15/14

08/18/2014    $29,000.00 QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
08/20/2014    $15,000.00 Advance to the Borrower
08/22/2014    $35,836.75 QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
              $79,836.75                                         Sub-Total: Week Ended 8/22/14




                                                                                                                               Disaggregate 00001
                           Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 6 of 11


                                                    ARMSTRONG RX II, L.P. et. al.
             Lender Advances for Costs, Fees & Funding to or f/b/o Borrower: Week Ended 7/11/14 through Week Ended 6/26/15

   Date           Amount                                                    Description
08/28/2014     $8,000.00 Advance to the Borrower
08/29/2014     $2,958.54 QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
              $10,958.54                                         Sub-Total: Week Ended 8/29/14

09/03/2014    $20,000.00 Advance to the Borrower
              $20,000.00                                               Sub-Total: Week Ended 9/5/14

09/08/2014    $34,920.91 QVL Pharmacy Subsidiaries Funding Group LLC: to fund drug purchases from ABDC
09/12/2014     $2,286.17 Hillcrest Capital Advisors, Inc.: Invoice #36702
09/12/2014     $1,700.00 Data subscription costs incurred by Lender per White Winston Inv #55 & #57
              $38,907.08                                                Sub-Total: Week Ended 9/12/14

09/17/2014    $16,000.00 Advance to the Borrower
              $16,000.00                                           Sub-Total: Week Ended 9/19/14

09/25/2014    $25,898.20 AmeriSource Bergen Drug Corporation ("ABDC")
09/26/2014    $21,630.53 Armstrong RX-Plano: to fund drug purchases from ABDC
              $47,528.73                                          Sub-Total: Week Ended 9/26/14

10/01/2014    $25,000.00 Advance to the Borrower
10/03/2014     $9,154.27 Note Payment due ABDC
10/03/2014     $6,888.89 Term Note Payment due White Winston
              $41,043.16                                           Sub-Total: Week Ended 10/3/14

10/07/2014       $850.00 Data subscription costs incurred by Lender per White Winston Inv #72
10/10/2014   $100,000.00 Advance to the Borrower
             $100,850.00                                            Sub-Total: Week Ended 10/10/14

10/14/2014     $2,000.00   Advance to the Borrower
10/16/2014       $156.85   QVL Pharmacy Subsidiaries Funding Group LLC: to fund ABCD Note payment due
10/16/2014    $15,000.00   Advance to the Borrower
10/17/2014     $5,200.03   Hillcrest Capital Advisors, Inc.: Invoice #36814
10/17/2014     $3,663.96   White Winston: Monitoring Fee (June) per White Winston Inv #77
10/17/2014     $3,897.53   White Winston: Monitoring Fee (July) per White Winston Inv #77
10/17/2014     $4,040.61   White Winston: Monitoring Fee (Aug) per White Winston Inv #77
10/17/2014     $4,050.38   White Winston: Monitoring Fee (Sept) per White Winston Inv #77



                                                                   2

                                                                                                                             Disaggregate 00002
                           Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 7 of 11


                                                    ARMSTRONG RX II, L.P. et. al.
             Lender Advances for Costs, Fees & Funding to or f/b/o Borrower: Week Ended 7/11/14 through Week Ended 6/26/15

   Date           Amount                                                     Description
10/17/2014     $4,092.54 White Winston: Monitoring Fee (Oct) per White Winston Inv #78
              $42,101.90                                          Sub-Total: Week Ended 10/17/14

                   $0.00                                              Sub-Total: Week Ended 10/24/14

10/27/2014    $90,000.00 Advance to the Borrower
10/31/2014    $10,500.00 Advance to the Borrower
             $100,500.00                                              Sub-Total: Week Ended 10/31/14

11/04/2014     $9,154.27 Note Payment due ABDC
               $9,154.27                                               Sub-Total: Week Ended 11/7/14

11/13/2014   $125,000.00 Advance to the Borrower
11/13/2014    $11,855.93 Advance to the Borrower
             $136,855.93                                              Sub-Total: Week Ended 11/14/14

11/19/2014       $220.00   Lender's incurred legal fees per White Winston Inv #83 (refer to McCarter & English Inv #7938835)
11/19/2014     $1,250.00   Data subscription costs, etc. incurred by Lender per White Winston Inv #87 & #91
11/19/2014     $4,302.87   White Winston: Monitoring Fee (Nov) per White Winston Inv #94
11/19/2014     $7,172.68   Hillcrest Capital Advisors, Inc.: Invoice #38812
              $12,945.55                                                 Sub-Total: Week Ended 11/21/14

11/25/2014    $27,864.84 Advance to the Borrower
              $27,864.84                                              Sub-Total: Week Ended 11/28/14

12/01/2014    $82,000.00 Advance to the Borrower
12/03/2014    $25,600.00 Advance to the Borrower
             $107,600.00                                               Sub-Total: Week Ended 12/5/14

12/10/2014     $4,422.39 AmeriSource Bergen Drug Corporation ("ABDC")
12/10/2014   $106,470.76 Advance to the Borrower
             $110,893.15                                         Sub-Total: Week Ended 12/12/14

12/16/2014     $1,250.00 Data subscription costs, etc. incurred by Lender per White Winston Inv #99 & #103
12/16/2014     $4,495.51 White Winston: Monitoring Fee (Dec) per White Winston Inv #107
12/16/2014       $180.80 Lender's incurred prof. fees per White Winston Inv #111 (refer to Hillcrest Capital Advisors, Inc. Inv #39113)



                                                                      3

                                                                                                                                          Disaggregate 00003
                           Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 8 of 11


                                                    ARMSTRONG RX II, L.P. et. al.
             Lender Advances for Costs, Fees & Funding to or f/b/o Borrower: Week Ended 7/11/14 through Week Ended 6/26/15

  Date            Amount                                                       Description
               $5,926.31                                            Sub-Total: Week Ended 12/19/14

12/23/2014     $4,731.88 AmeriSource Bergen Drug Corporation ("ABDC")
12/26/2014    $15,000.00 Advance to the Borrower
              $19,731.88                                         Sub-Total: Week Ended 12/26/14

12/31/2014    $67,288.65 Advance to the Borrower
              $67,288.65                                                Sub-Total: Week Ended 1/2/15

01/06/2015        $19.99 Advance to the Borrower (WorldPay fee)
01/08/2015    $25,251.60 Advance to the Borrower
              $25,271.59                                                Sub-Total: Week Ended 1/9/15

01/12/2015    $49,202.74 AmeriSource Bergen Drug Corporation ("ABDC")
01/15/2015    $40,000.00 Advance to the Borrower
              $89,202.74                                         Sub-Total: Week Ended 1/16/15

01/20/2015        $60.50   Advance to the Borrower (Telecheck)
01/21/2015    $20,000.00   Advance to the Borrower
01/22/2015    $15,000.00   Advance to the Borrower
01/23/2015    $23,000.00   Advance to the Borrower
              $58,060.50                                             Sub-Total: Week Ended 1/23/15

                   $0.00                                             Sub-Total: Week Ended 1/30/15

02/02/2015    $24,905.10 Advance to the Borrower
02/03/2015     $9,154.27 Note Payment due ABDC
02/04/2015        $29.99 Advance to the Borrower (WorldPay fee)
              $34,089.36                                                Sub-Total: Week Ended 2/6/15

02/10/2015    $46,300.00 Advance to the Borrower
              $46,300.00                                             Sub-Total: Week Ended 2/13/15

02/17/2015     $9,154.27 Note Payment due ABDC
02/18/2015    $25,000.00 Advance to the Borrower
02/18/2015     $1,250.00 Data subscription costs, etc. incurred by Lender per White Winston Inv #115 & #116



                                                                    4

                                                                                                                             Disaggregate 00004
                           Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 9 of 11


                                                    ARMSTRONG RX II, L.P. et. al.
             Lender Advances for Costs, Fees & Funding to or f/b/o Borrower: Week Ended 7/11/14 through Week Ended 6/26/15

   Date           Amount                                                             Description
02/18/2015     $2,027.00   Lender's incurred prof. fees per White Winston Inv #111 (refer to Hillcrest Capital Advisors, Inc. Inv #40007)
02/18/2015     $4,529.78   White Winston: Monitoring Fee (Jan) per White Winston Inv #129
02/18/2015     $1,250.00   Data subscription costs, etc. incurred by Lender per White Winston Inv #133
02/18/2015       $160.86   Lender's incurred costs (refer to Hillcrest Capital Advisors, Inc. Inv #40021)
02/18/2015     $1,896.20   Lender's incurred prof. fees per White Winston Inv #140 (refer to Hillcrest Capital Advisors, Inc. Inv #40022)
02/19/2015        $57.25   Advance to the Borrower (Telecheck)
02/20/2015     $4,499.78   White Winston: Monitoring Fee (Feb) per White Winston Inv #142
02/20/2015    $30,000.00   Advance to the Borrower
              $79,825.14                                                 Sub-Total: Week Ended 2/20/15

02/24/2015    $14,000.00 Advance to the Borrower
02/27/2015    $35,000.00 Advance to the Borrower
              $49,000.00                                                Sub-Total: Week Ended 2/27/15

03/04/2015    $25,389.69 Advance to the Borrower
              $25,389.69                                                   Sub-Total: Week Ended 3/6/15

                   $0.00                                                Sub-Total: Week Ended 3/13/15

03/17/2015     $4,552.00   White Winston: Monitoring Fee (March) per White Winston Inv #155
03/17/2015    $25,000.00   Advance to the Borrower
03/18/2015     $9,154.27   Note Payment due ABDC
03/19/2015     $1,250.00   Data subscription costs, etc. incurred by Lender per White Winston Inv #145
03/19/2015     $1,078.85   Lender's incurred prof. fees per White Winston Inv #150 (refer to Hillcrest Capital Advisors, Inc. Inv #40072)
03/19/2015        $20.00   Lender's incurred cost reimbursement
03/19/2015        $55.75   Advance to the Borrower
03/20/2015    $15,000.00   Advance to the Borrower
              $56,110.87                                                Sub-Total: Week Ended 3/20/15

03/25/2015    $15,000.00 Advance to the Borrower
              $15,000.00                                                Sub-Total: Week Ended 3/27/15

04/01/2015    $25,000.00 Advance to the Borrower
              $25,000.00                                                   Sub-Total: Week Ended 4/3/15

04/07/2015     $7,000.00 Lender fee for preparation of Private Placement Memorandum for Borrower's sale of Preferred Units



                                                                       5

                                                                                                                                            Disaggregate 00005
                        Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 10 of 11


                                                    ARMSTRONG RX II, L.P. et. al.
             Lender Advances for Costs, Fees & Funding to or f/b/o Borrower: Week Ended 7/11/14 through Week Ended 6/26/15

   Date           Amount                                                   Description
04/07/2015    $12,000.00 AmeriSource Bergen Drug Corporation ("ABDC")
04/10/2015    $16,000.00 AmeriSource Bergen Drug Corporation ("ABDC")
              $35,000.00                                         Sub-Total: Week Ended 4/10/15

04/17/2015     $4,652.55 White Winston: Monitoring Fee (April) per White Winston Inv #185
04/17/2015       $748.67 Lender's incurred travel expenses per White Winston Inv #183
               $5,401.22                                             Sub-Total: Week Ended 4/17/15

04/20/2015        $55.00   Advance to the Borrower (Telecheck)
04/22/2015    $12,500.00   AmeriSource Bergen Drug Corporation ("ABDC")
04/22/2015    $13,488.00   Lender's incurred legal fees per White Winston Inv #177(refer to McCarter & English Inv #7968749)
04/22/2015       $653.85   Lender's incurred prof. fees per White Winston Inv #166 (refer to Hillcrest Capital Advisors, Inc. Inv #40083)
04/22/2015     $1,250.00   Data subscription costs, etc. incurred by Lender per White Winston Inv #170
              $27,946.85                                                Sub-Total: Week Ended 4/24/15

04/29/2015   ($32,000.00) Loan Paydown
04/29/2015     $3,500.00 Services billing per Contract per White Winston Inv #190
             ($28,500.00)                                             Sub-Total: Week Ended 5/1/15

05/06/2015    $35,000.00 AmeriSource Bergen Drug Corporation ("ABDC")
05/08/2015    $15,000.00 AmeriSource Bergen Drug Corporation ("ABDC")
              $50,000.00                                          Sub-Total: Week Ended 5/8/15

05/13/2015    $10,000.00 Advance to the Borrower
05/15/2015     $4,000.00 White Winston: Monitoring Fee (May) per White Winston Inv #211, partial payment
              $14,000.00                                          Sub-Total: Week Ended 5/15/15

05/19/2015        $55.00 Advance to the Borrower (Telecheck)
05/21/2015    $13,000.00 Advance to the Borrower
              $13,055.00                                                Sub-Total: Week Ended 5/22/15

05/28/2015    $20,000.00   Advance to the Borrower
05/29/2015     $7,673.20   Lender's incurred legal fees per White Winston Inv #207 (refer to McCarter & English Inv #7975325)
05/29/2015     $1,536.55   Lender's incurred prof. fees per White Winston Inv #197 (refer to Hillcrest Capital Advisors, Inc. Inv #40089)
05/29/2015     $1,250.00   Data subscription costs, etc. incurred by Lender per White Winston Inv #200
05/29/2015       $544.34   White Winston: Monitoring Fee (May) per White Winston Inv #211, payment of remaining amount due



                                                                       6

                                                                                                                                            Disaggregate 00006
                        Case 1:16-cv-10666-JGD Document 166-11 Filed 09/02/20 Page 11 of 11


                                                    ARMSTRONG RX II, L.P. et. al.
             Lender Advances for Costs, Fees & Funding to or f/b/o Borrower: Week Ended 7/11/14 through Week Ended 6/26/15

   Date           Amount                                                        Description
05/29/2015     $3,500.00 Services billing per Contract per White Winston Inv #215
              $34,504.09                                              Sub-Total: Week Ended 5/29/15

06/05/2015    $15,000.00 Advance to the Borrower
              $15,000.00                                                   Sub-Total: Week Ended 6/5/15

06/10/2015     $6,000.00 Advance to the Borrower
06/11/2015     $5,000.00 Advance to the Borrower
              $11,000.00                                                Sub-Total: Week Ended 6/12/15

06/16/2015     $1,250.00   Data subscription costs, etc. incurred by Lender per White Winston Inv #223
06/16/2015     $1,558.15   Lender's incurred prof. fees per White Winston Inv #232 (refer to Hillcrest Capital Advisors, Inc. Inv #40096)
06/16/2015       $691.85   White Winston: Monitoring Fee (June) per White Winston Inv #240, partial payment
06/17/2015     $3,880.36   White Winston: Monitoring Fee (June) per White Winston Inv #240, payment of remaining amount due
06/17/2015     $4,119.64   White Winston accrued fees
06/19/2015         $5.00   Advance to the Borrower (Telecheck)
              $11,505.00                                                Sub-Total: Week Ended 6/19/15

06/25/2015     $2,760.39 White Winston incurred travel expenses per White Winston Inv #245
               $2,760.39                                            Sub-Total: Week Ended 6/26/15




                                                                       7

                                                                                                                                            Disaggregate 00007
